Exhibit 10.37
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, the Letters of
Credit and the Swing Line Loans included in such the facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned by the
Assignor to the Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:   Citibank, N.A.
 
       
 
       
2.
  Assignee:   Northern Trust Company
 
       
 
       
3.
  Borrower(s):   Piedmont Natural Gas Company, Inc.
 
       
 
       
4.
  Administrative Agent:
 
  Bank of America, N.A., as the administrative agent under the Credit Agreement
 
       
5.
  Credit Agreement:
 
  Credit Agreement, dated as of April 25, 2006, among PIEDMONT NATURAL GAS
COMPANY, INC., a North Carolina corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer, and
Swing Line Lender



E-1
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                                              Aggregate Amount     Amount of    
Percentage               of Commitment     Commitment     Assigned of   Assignor
  Assignee     for all Lenders1     Assigned     Commitment2  
Citibank, N.A.
  Northern Trust Company   $ 450,000,000.00     $ 32,000,000.00       7.11111111
%

7. Trade Date: July 27, 2009
Effective Date: September 18, 2009
 
1     Amounts in this column in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
2     Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

E-2
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

Citibank, N.A.
      By:   /s/ Michael Eliason         Title: Michael Eliason       
Attorney-In-Fact        ASSIGNEE

Northern Trust Company
      By:   /s/ Sara Bravo         Sara Bravo        Title:   Officer     

          Consented to and Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent
    By:   /s/ Tiffany Nicosia       Title: Officer          Consented to and
accepted:

Piedmont Natural Gas Company, Inc., as Borrower:
    By:   /s/ Robert O. Pritchard       Name:   Robert O. Pritchard     
Title:   VP, Treasurer and CRO      Consented to and Accepted:

Bank of America, N.A.
as l/c issuer and swingline lender
    By:   /s/ Scott K. Mitchell       Name:   Scott K. Mitchell      Title:  
Senior Vice President      Consented to:

Wachovia Bank, N.A. as LC Issuer
    By:   /s/ Henry R. Biedrzycki       Name:   Henry R. Biedrzycki     
Title:   Director     

 